Matter of Daugherty (2017 NY Slip Op 05787)





Matter of Daugherty


2017 NY Slip Op 05787


Decided on July 20, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 20, 2017

[*1]In the Matter of CARMEN ELYSE DAUGHERTY, an Attorney. (Attorney Registration No. 4504940)

Calendar Date: July 10, 2017

Before: Garry, J.P., Egan Jr., Rose, Mulvey and Rumsey, JJ.


Carmen Elyse Daugherty, Hyattsville, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Carmen Elyse Daugherty was admitted to practice by this Court in 2007 and lists a business address in Washington, DC with the Office of Court Administration. Daugherty now seeks leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Daugherty is presently not current in her New York attorney registration requirements, having failed to register for the biennial period beginning in 2017 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Daugherty is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see alsoMatter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]; Matter of Arms, 251 AD2d 743, 743-744 [1998]; Matter of Ryan, 238 AD2d 713, 713-714 [1997]; Matter of Farley, 205 AD2d 874, 874-875 [1994]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Daugherty must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Garry, J.P., Egan Jr., Rose, Mulvey and Rumsey, JJ., concur.
ORDERED that Carmen Elyse Daugherty's application for permission to resign is denied.